Order entered September 30, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-18-00163-CV
                                     No. 05-18-00164-CV

                           IN THE INTEREST OF M.A.A., A CHILD

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                         Trial Court Cause Nos. 1-09-843 and 1-15-76

                                          ORDER
       Before the Court is appellants’ September 24, 2019 “objection to filing of appellees Rohlf

and Goodman brief and motion to extend appellants’ reply brief.”          Appellants assert the

responsive brief of appellees David Rohlf and Michael Goodman was “filed late without

permission of the Court” and ask we strike the brief. Alternatively, they ask for a thirty-day

extension to reply to the brief.

       Because the responsive brief was timely filed in accordance with Texas Rule of Appellate

Procedure 4.1(a), we DENY the request that the brief be stricken. See TEX. R. APP. P. 4.1(a).

We GRANT the extension request and ORDER appellants to file their brief in reply to Rohlf

and Goodman’s brief no later than October 28, 2019.



                                                     /s/   BILL WHITEHILL
                                                           JUSTICE